Citation Nr: 9930084	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-23 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) of the right shoulder and arm, Muscle 
Groups IV and V, currently rated as 40 percent disabling.

Entitlement to an increased evaluation for residuals of a GSW 
of the left foot, currently rated as 30 percent disabling.

Entitlement to an increased evaluation for residuals of a GSW 
of the left hip, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Richard A. Lapointe, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1944 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1996 and February 1999 RO rating decisions that 
increased the evaluation for residuals of a GSW of the right 
shoulder and arm from 20 to 40 percent, denied an increased 
evaluation for residuals of a GSW of the left foot (rated 
30 percent), and denied an increased evaluation for residuals 
of a GSW of the left hip (rated 20 percent).

In the substantive appeal, the veteran requests service 
connection for a left elbow condition secondary to his 
service-connected right arm disability, for a left ankle 
condition secondary to his left foot disorder and for 
arthritis of the knees and lumbosacral spine secondary to his 
service-connected left hip disability.  These claims have not 
been adjudicated by the RO and they will not be addressed by 
the Board.  These issues are referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  Residuals of a GSW to muscle groups IV and V affecting 
the right shoulder and arm are manifested primarily by X-ray 
evidence of arthritis of the acromioclavicular (AC) joint, 
calcific tendinitis of the trochlea, retained metallic 
foreign bodies over the right shoulder, and retained metallic 
foreign bodies overlying the proximal aspect of the right 
forearm, right elbow, and distal aspect of the right humerus; 
limitation of motion of the arm to about shoulder level, 
pain, prominent and asymptomatic scars in the area of the 
shoulder and elbow, noncompensable limitation of motion of 
the right elbow, and mild muscle weakness that produce no 
more than severe functional impairment of the right arm; 
severe injury to muscle groups IV and V or ankylosis of the 
shoulder or elbow is not found.

2.  Residuals of a GSW to the left foot are manifested 
primarily by X-ray evidence of old healed fracture involving 
the anterior plantar third of the calcaneus, retained 
metallic foreign bodies within the calcaneus and overlying 
soft tissues, and arthritis of the calcaneocuboid joint and 
all 5 toes; pain, asymptomatic scars, and decreased motion of 
the ankle that produce no more than severe functional 
impairment; ankylosis of the left ankle or loss of use of the 
left foot is not found.

3.  Residuals of a GSW to the left hip are manifested 
primarily by X-ray evidence of arthritis and multiple 
metallic foreign bodies within the soft tissues and adjacent 
to the lateral aspect of the femoral head; and a scar and 
significant gluteal musculature weakness that affects support 
of the pelvis and ambulation with use of the left leg that 
produce moderately severe functional impairment; symptoms 
that produce severe functional impairment are not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
residuals of a GSW of the right shoulder and arm, Muscle 
Groups IV and V, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, Codes 
5304 and 5305, effective prior to and as of July 3, 1997.

2.  The criteria for a rating in excess of 30 percent for 
residuals of a GSW of the left foot are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Code 5284 (1999).

3.  The criteria for an increased rating of 40 percent for 
residuals of a GSW of the let hip, Muscle Group XVII, are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.56, 4.73, Code 5317, effective prior to an as of July 
3, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1944 to November 
1945.

Service medical records show that the veteran sustained shell 
fragment wounds to his left foot and left buttock with a 
compound comminuted fracture of os calcis and os cuboid and 
laceration of the left posterior tibial artery.  He was 
evacuated to an evacuation hospital where debridement was 
done and the artery ligated.  He was then transferred to a 
general hospital where secondary closure and removal of 2 
foreign bodies from the foot were done and a posterior splint 
applied.  He also complained of pain in the right elbow and 
physical examination revealed numerous well-healed scars over 
the right upper extremity.

A December 1945 RO rating decision assigned a 50 percent 
convalescent rating for residuals of a GSW of the left foot, 
left buttock, and right arm with fracture of os calcis and os 
cuboid and retained foreign bodies.  The 50 percent rating 
was effective from November 1945. 

The veteran underwent VA medical examination in July 1946.  
The diagnoses were scars of the right shoulder, arm, and 
forearm, and left foot and buttock; retained metallic foreign 
bodies in tip of the right acromion (one), medial superior 
aspect of right scapula (one), left buttock, and posterior 
hip region; old fracture of os calcis (and retained metallic 
foreign bodies), and residuals of old fracture of left os 
cuboid bone.

A September 1946 RO rating decision terminated the 50 percent 
convalescent rating, effective from July 1946; assigned a 
separate rating of 30 percent for deformity of the left foot 
with scars and retained foreign bodies, effective from July 
1946; assigned a separate rating of 20 percent for residuals 
of a GSW of the right shoulder and arm, effective from July 
1946; and assigned a separate rating of 20 percent for 
residuals of a GSW of the left hip and buttock, effective 
from July 1946.  These ratings remained unchanged until the 
February 1999 RO rating decision increased the evaluation for 
the right shoulder and arm condition from 20 to 40 percent 
under diagnostic codes 5304-5305, effective from November 
1995.

The veteran underwent a VA medical examination in March 1948.  
The diagnoses were linear scar below the right clavicle and 
upper deltoid region, moderately disfiguring; a scar of the 
left hip, moderately disfiguring and not significant; a scar 
of the left foot, moderately disfiguring and not significant; 
limitation of motion of the left ankle; a scar on the dorsum 
of the left foot; history of fracture of left os calcis and 
os cuboid; no neurological condition found; foreign body 
below right clavicle, acromion process, right arm and forearm 
and left buttocks as indicated by X-ray; and residuals of 
fracture of left os calcis with multiple metallic fragments 
and foreign body in plantar region, left foot as evidenced by 
X-ray.

VA medical records show that the veteran underwent various 
evaluations and treatment from 1994 to 1999 for medical 
conditions.  The more salient medical reports with regard to 
the claims being considered in this decision are discussed in 
the following paragraphs.

The veteran's feet were examined at a VA medical facility in 
March 1996.  He complained of left ankle pain and of shrapnel 
fragments.  It was noted that he had difficulty walking due 
to left foot and hip problems.  He limped on the left foot 
when he walked.  There was no tenderness of the left ankle or 
foot.  There was limitation of dorsiflexion of the left ankle 
to 5 degrees and plantar flexion was limited to 35 degrees.  
Inversion and eversion of both ankles were to 10 and 5 
degrees, respectively.  His left foot appeared normal.  X-
rays of the left ankle showed evidence of an old healed 
fracture secondary to metallic projectile involving the 
anterior plantar third of the calcaneus, retained metallic 
foreign bodies within the calcaneus and within the overlying 
soft tissues, evidence of mild post traumatic osteoarthritis 
of the calcaneocuboid joint, and osteoarthritis involving the 
interphalangeal joints of all 5 toes.

At a VA examination of the veteran's right shoulder in March 
1996 he complained of pain in the right shoulder and arm.  
There was marked tenderness of the right shoulder in the AC 
joint area and limitation of motion of the right shoulder.  
Abduction of the right shoulder was to 80 degrees, flexion to 
90 degrees, internal rotation to 20 degrees, and external 
rotation to 60 degrees.  The right elbow was nontender.  
Extension of the right elbow was to 180 degrees and flexion 
was to 125 degrees.  Supination/pronation of the right elbow 
was from zero to 180 degrees.  X-rays of the right elbow 
revealed multiple retained metallic foreign bodies overlying 
the proximal aspect of the right forearm, the right elbow 
joint, and the distal aspect of the right humerus; one of the 
metallic foreign bodies appeared interosseous in location 
within the lateral aspect of the trochlea; and evidence of 
calcific tendinitis adjacent to the trochlea.  X-rays of the 
right shoulder revealed degenerative changes involving the AC 
joint, mild osteopenia, and metallic foreign bodies.

At a VA medical examination of the veteran's left hip in 
March 1996 he complained of pain.  The left hip was 
nontender.  There was marked limitation of motion of the left 
hip.  Flexion was to 76 degrees, external rotation to 20 
degrees, there was no internal rotation, and hyperextension 
was to 10 degrees.  X-rays of the left hip showed mild 
narrowing and degenerative changes; and multiple metallic 
foreign bodies within the soft tissues overlying the hip.

At a VA muscle examination in June 1996, the veteran 
ambulated with great difficulty.  His gait showed some 
weakness of the left side at the hip, a suggestion of 
shortening of the left leg or weakness of the gluteal 
musculature.  Examination of his feet showed 2+ edema at the 
ankles, going up the lower leg to the mid-leg position.  The 
left foot showed 2+edema at the medial calcaneal area.  There 
was a .5 inch scar inferior and slightly anterior to the 
medial malleolus.  Laterally, anterior and inferior to the 
lateral malleolus was a .5 inch scar from the exit wound .  
Dorsal pedis pulses on the left was 1+, posterior tibial was 
not palpable.  Sensation in the feet was present to light 
touch.  He complained of discomfort in the left arch and 
under the ball of the foot.  Motion of the left foot showed 
slightly decreased dorsiflexion to 10 degrees.  Plantar 
flexion of the left foot was to 40 degrees.  Interna and 
external rotation at the subtalar  joint was 10 degrees on 
the left .  Foreleg showed 2+ edema to the mid-shin.  There 
were stasis changes of the skin with light brown pigmentation 
in the lower leg.  The diameter at the calf was 4 inches 
below the tibial tuberosity.  There was a prominent gluteal 
scar on the left hip that was 5 inches.  Strength testing of 
the upper extremities showed mild weakness to forearm flexion 
and extension of 4+/5.  Shoulder elevation and depression 
were slightly weak at 4+/5.  There was a prominent scar at 
the right elbow from his GSW.  There were right anterior arm 
and right posterior arm scars from the GSW.  The lower 
extremities showed reasonably good strength.  He was able to 
walk on the toes and on the heels with some assistance.  He 
was able to bear weight on the left leg alone.  Testing of 
strength of the lower leg showed good strength at the ankle 
in plantar flexion of 5 with slight weakness of 4+ in 
dorsiflexion.  Extension and flexion of the lower leg were 
4+/5 in strength.  Elevation of the left hip was weak at 4/5 
strength.  Depression at the left hip was normal strength of 
5/5.  He appeared to have a shorter left leg than the right 
that was not confirmed on examination.  It was noted that the 
veteran's apparent leg length discrepancy was due to gluteal 
weakness causing the left leg to appear weak. In ambulation, 
the veteran put his left leg forward and then dropped his hip 
slightly as he ambulated.  The impressions were GSW's of the 
right arm at the forearm, elbow, and upper arm; and 
significant weakness to the left hip in elevation associated 
with his gluteal scar and ambulation limited by gluteal 
musculature weakness causing the left leg to drop as the 
pelvis was not adequately supported in the gait; and left 
ankle motion decrease associated with GSW to the calcaneus 
and involving both medial and lateral foot.  It was noted 
that X-rays of the left hip showed metal fragments.

The veteran underwent a VA compensation examination in 
January 1999.  He complained of pain of the left leg and 
right arm.  He walked with great difficulty and a lot of pain 
in the left leg.  He could only walk with the support of a 
cane.  His gait was not stable, and he limped on the left 
leg.  There was at least 3 degrees of swelling of the 
veteran's lower legs with tenderness at the knee, especially 
the left knee joint.  There was no swelling of the right 
shoulder.  Range of motion of the right shoulder was flexion 
to 90 degrees, hyperextension of 50 degrees, internal 
rotation of 80 degrees, abduction of 85 degrees, adduction of 
40 degrees, and external rotation of 80 degrees.  Range of 
motion of the left foot was plantar flexion of 20 degrees, 
dorsiflexion of 20 degrees, eversion of 20 degrees, and 
inversion of 20 degrees.  The muscle strength of the right 
upper extremity was much decreased to about 3/5 of biceps 
flexion, and 3-/5 of triceps flexion.  He had much decreased 
muscle strength of the left lower extremity with a 2/5 of hip 
flexion, about 4-/5 of knee extension and 3-/5 of knee 
flexion, and about 2/5 of dorsiflexion and 3-/5 of plantar 
flexion of the left joint.  Sensation of the upper and lower 
extremities bilaterally was grossly intact except for 
decreased sensation of the right hand.  Range of motion of 
the right elbow was flexion of 150 degrees, extension of 0 
degrees, and pronation and supination of 90 degrees.  Flexion 
of the left hip was to 90 degrees, internal rotation to 40 
degrees, external rotation to 45 degrees, abduction to 40 
degrees, adduction to 20 degrees, and hyperextension to 15 
degrees.  The impressions were deformity of the left foot 
with scar with retained foreign body, fracture of the left os 
calcis and os cuboid, progressive symptom of pain, unstable 
gait; penetrating GSW of the right shoulder and arm with 
scars involving Muscle Group IV with limited range of motion 
and muscle strength; and penetrating GSW of the left hip and 
buttock with scar involving Muscle Group XVII. 


B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries that are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.

Muscle injuries to the shoulder girdle and arm are rated 
under diagnostic codes 5301-5309 depending on the muscle 
groups involved.  In this case, the RO has evaluated the 
residuals of the veteran's GSW of the right shoulder and arm 
under diagnostic codes 5304-5305 or Muscle Groups IV and V, 
and the Board will do the same as the evidence indicates that 
these are the 2 muscle groups of the right upper extremity 
affected by the GSW.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group IV (intrinsic muscles of the shoulder girdle) of 
either the major or minor upper extremity.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury of the major upper 
extremity or moderately severe or severe injury of the minor 
upper extremity.  A 30 percent evaluation requires severe 
injury of the major upper extremity.  38 C.F.R. § 4.73, Code 
5304.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group V (flexor muscles of the elbow) of either the 
major or minor upper extremity.  A 10 percent evaluation 
requires moderate injury.  A moderately severe injury of the 
minor upper extremity supports a 20 percent evaluation.  A 
30 percent evaluation is warranted for moderately severe 
injury to the major upper extremity or severe injury to the 
minor upper extremity.  A 40 percent rating is warranted for 
severe injury to the major upper extremity.  38 C.F.R. 
§ 4.73, Code 5305.

The regulations for the evaluation of muscle injuries were 
revised, effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(June 3, 1997).  When regulations are changed during the 
course of the veteran's appeal, the criteria that is to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

In the veteran's case, the regulations for the evaluation of 
the residuals of a GSW of the right shoulder and arm are 
essentially the same prior to and as of July 3, 1997.  Hence, 
the Board will adjudicate his claim for a higher rating for 
this condition under the same criteria.

A review of the evidence reveals that the 40 percent rating 
for the veteran's residuals of a GSW of the right shoulder 
and arm are currently rated as 40 percent disabling.  While 
the veteran has 2 muscle injuries in the same anatomical 
region and the provisions of 38 C.F.R. § 4.55 provide for 
increasing the most severely injured muscle injury by one 
level to act as the combined rate in such circumstances, the 
40 percent rating or the evaluation for severe muscle injury 
is the maximum level.  This is the maximum schedular 
evaluation for the residuals of a GSW of the right shoulder 
and arm under the above noted legal criteria in the absence 
of severe muscle injuries affecting the motion of a single 
joint.  Under these circumstances, the muscle injuries could 
be rated analogous to ankylosis under 38 C.F.R. § 4.71a, Code 
5200 or 5205, and 38 C.F.R. § 4.56.  The evidence, however, 
does not show severe muscle injuries to both Muscle Group IV 
and V.  Nor does the evidence indicate ankylosis of a joint 
of the right upper extremity.

A review of all the evidence indicates that the residuals of 
a GSW to muscle groups IV and V affecting the right shoulder 
and arm are manifested primarily by X-ray evidence of 
arthritis of the acromioclavicular joint, calcific tendinitis 
of the trochlea, retained metallic foreign bodies over the 
right shoulder, and retained metallic foreign bodies 
overlying the proximal aspect of the right forearm, right 
elbow, and distal aspect of the right humerus; limitation of 
motion of the arm to about shoulder level, pain, prominent 
and asymptomatic scars in the area of the shoulder and elbow, 
noncompensable limitation of motion of the right elbow, and 
mild muscle weakness that produce no more than severe 
functional impairment of the right arm.  The evidence 
indicates that the veteran has right hand weakness, but a 
separate compensable evaluation has been assigned for this 
condition.  Hence, the right hand symptoms may not be again 
considered in the evaluation of the right shoulder and arm 
disability without violating the rule against the pyramiding 
of disability evaluations.  38 C.F.R. § 4.14 (1999).  The 
Board finds that the current 40 percent rating for the 
residuals of a GSW of the right shoulder and arm under 
diagnostic codes 5304-5305 with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, incoordination, weakness, 
and fatigability best represent the veteran's disability 
picture.

It is the decision of the Board that the preponderance of the 
evidence is against the claim for a higher schedular rating 
for the right shoulder and arm condition, and the claim is 
denied.  In the February 1999 RO rating decision it was 
determined that the evidence did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating for the right shoulder and arm 
disability under 38 C.F.R. § 3.321(b)(1) (1999). The Board 
does not have jurisdiction to adjudicate this claim in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
veteran does not assert that the schedular rating is 
inadequate to evaluate his right shoulder and arm disability 
and the Board does not find circumstances in this case, such 
as marked interference with employment or need for 
hospitalization due to the right shoulder and arm disability 
to remand this case to the RO for referral to the VA Director 
of Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the functional 
impairment produced by weakness and pain associated with the 
right shoulder and arm disability have been considered in the 
assignment of the 40 percent rating for this condition.  It 
appears that these features as well as the limitation of 
motion of the right shoulder, the noncompensable limitation 
of motion of the right elbow, asymptomatic scars, and X-ray 
findings are the most prominent symptoms of this disability, 
and these are best evaluated as 40 percent disabling under 
Diagnostic Code 5304-5305, as above.


With regard to the claim for an increased evaluation for 
residuals of a GSW of the left foot, moderate residuals of 
foot injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
A 40 percent evaluation requires that the residuals be so 
severe as to result in actual loss of use of the foot.  
38 C.F.R. § 4.71a, Code 5284.  The related muscle injury 
affects Muscle Group X, but the residuals of the GWW of the 
left foot will be evaluated under diagnostic code 5284 rather 
than diagnostic code 5310 because the former provides for 
higher evaluations and best reflects the veteran's disability 
picture, including functional impairment due to his muscle 
injury.

The overall medical evidence indicates that the residuals of 
the left foot injury are manifested primarily by X-ray 
evidence of old healed fracture involving the anterior 
plantar third of the calcaneus, retained metallic foreign 
bodies within the calcaneus and overlying soft tissues, and 
arthritis of the calcaneocuboid joint and all 5 toes; pain, 
asymptomatic scars, and decreased motion of the ankle that 
produce no more than severe functional impairment; ankylosis 
of the left ankle or loss of use of the left foot is not 
found.  While the veteran ambulated with great difficulty at 
the June 1996 and January 1999 VA medical examination, he 
still managed to walk.  At the June 1996 examination he was 
able to bear weight on the left leg alone.  Hence, he does 
not have loss of use of the left foot in order to warrant a 
40 percent rating for this disability under diagnostic code 
5284.  The criteria for a finding of loss of use of a foot 
are based on the actual remaining function, that is whether 
the acts of balance, propulsion, etc, could be accomplished 
equally well by an amputation stump with prosthesis.  
38 C.F.R. § 3.350(a)(2) (1999).  Nor does the evidence show 
ankylosis of the right ankle to warrant the assignment of a 
higher evaluation under diagnostic code 5270.

In the February 1999 RO rating decision it was determined 
that the evidence did not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating for the 
residuals of a GSW of the left foot under 38 C.F.R. 
§ 3.321(b)(1). The Board does not have jurisdiction to 
adjudicate this claim in the first instance.  Floyd, 9 Vet. 
App. 88.  The veteran does not assert that the schedular 
rating is inadequate to evaluate the left foot condition and 
the Board does not find circumstances in this case, such as 
marked interference with employment or need for 
hospitalization due to the left foot disability to remand 
this case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  With 
regard to the left foot disability, the overall evidence 
indicates that the veteran has difficulty with ambulation due 
to weakness of the left lower extremity that is primarily 
attributable to his service-connection left hip condition, 
and this impairment will be considered in the evaluation of 
that disability.  Under the circumstances, it appears that 
the left foot disability is best evaluated as 30 percent 
under diagnostic code 5284, as above.


With regard to the issue of entitlement to an increased 
evaluation for residuals of a GSW of the left hip, Muscle 
Group XVII, a noncompensable evaluation is warranted for 
slight injury to Muscle Group XVII (pelvic girdle group 2).  
A 20 percent evaluation requires moderate injury.  A 
40 percent rating requires moderately severe injury.  A 
50 percent rating requires severe injury.  38 C.F.R. § 4.73, 
Code 5317.

The regulations for the evaluation of the residuals of a GSW 
of the left hip are essentially the same prior to and as of 
July 3, 1997.  Hence, the Board will adjudicate the claim for 
a higher rating for this condition under the same criteria 
for the evaluation of muscle injuries as noted above.

The report of the veteran's VA medical examination in June 
1996 notes that he ambulated with great difficulty due to 
gluteal musculature weakness and his gluteal scar, causing 
the left leg to drop as the pelvis was not adequately 
supported in the gait.  At the time of the January 1999 VA 
medical examination he was able to walk with great difficulty 
and a lot of pain in his left leg.  He also had much 
decreased muscle strength in the left lower extremity.  The 
medical evidence also indicates the presence of X-ray 
evidence of arthritis and multiple metallic foreign bodies 
within the soft tissues and adjacent to the lateral aspect of 
the femoral head.  

After consideration of all the evidence, including functional 
impairment due to pain and gluteal musculature weakness and 
scar, the Board finds that the residuals of the GSW of the 
left hip produce moderately severe muscle injury to support 
the assignment of a 40 percent rating for this condition with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and the holding of the Court in Deluca, 8 Vet. App. 
202.  The evidence, does not show residuals of a GSW of the 
left hip that produce severe functional muscle injury.  While 
the veteran's scar produces weakness and functional 
impairment of the left hip, this manifestation has been 
considered in the assignment of the 40 percent rating for 
this condition.  The scar is not otherwise symptomatic, and a 
separate compensable evaluation is not warranted for a left 
hip scar.

The Board recognizes that the evidence shows arthritis of the 
right shoulder, right elbow, left hip, and left foot, and has 
considered the assignment of separate compensable evaluations 
for the limitation of motion of these joints due to the 
arthritis.  VAOPGCPREC 9-98.  However, the functions of 
muscle groups IV and V, dealing with the shoulder girdle and 
arm; muscle group X, dealing with the foot; and muscle group 
XVII, dealing with the pelvic girdle and thigh; include 
movements of these related body parts.  Hence, the functional 
impairment and limitation of motion of these body parts or 
joints are contemplated in the disability evaluations 
assigned for the related muscle injuries.  Therefore, 
separate evaluations for the arthritis of these joints may 
not be granted without violating the principle against the 
pyramiding of disability evaluations.  38 C.F.R. § 4.14.

Since the preponderance of the evidence is against the claims 
for increased evaluations for residuals of a GSW of the right 
shoulder and arm, and the residuals of a GSW of the left 
foot, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased evaluation for residuals of a GSW of the right 
shoulder and arm, Muscle Groups IV and V, is denied.

An increased evaluation for residuals of a GSW of the left 
foot is denied.

An increased evaluation of 40 percent for residuals of a GSW 
of the left hip, Muscle Group XVII, is granted, subject to 
the regulations applicable to the payment of monetary 
benefits.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

